 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   KATHARINE HOBIN PORTER, State Bar #173180
     Chief Labor Attorney
 3   BORIS REZNIKOV, State Bar #261776
     JONATHAN ROLNICK, State Bar #151814
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Floor Five
     San Francisco, California 94102-5408
 6   Telephone:     (415) 554-4296
     E-Mail:        boris.reznikov@sfcityatty.org
 7                  jonathan.rolnick@sfcityatty.org
     Attorneys for Defendant
 8   CITY AND COUNTY OF SAN FRANCISCO
 9
     DAVID E. MASTAGNI, ESQ., State Bar #204244
10   ISAAC S. STEVENS, State Bar #251245
     IAN B. SANGSTER, State Bar #287963
11   MASTAGNI HOLSTEDT, APC
     1912 “I” Street
12   Sacramento, California 95811
     Telephone:     (916) 446-4692
13   Facsimile:     (916) 447-4614
14   Attorneys for Plaintiffs
     ABDULLAH WAZWAZ, et al.
15
                                        UNITED STATES DISTRICT COURT
16
                                      NORTHERN DISTRICT OF CALIFORNIA
17
      ABDULLAH WAZWAZ, JASON MOORE,                         Case No. 18-cv-5580 HSG
18    KENNETH YEUNG, AND BRIAN KAM, on
      behalf of themselves and all similarly situated       STIPULATION RE PROPOSED COLLECTIVE
19    individuals,                                          ACTION NOTICE PROCEDURE AND
                            Plaintiffs,                     DEADLINES
20            vs.
                                                            Assigned Judge: Hon. Haywood S. Gilliam, Jr.
21    CITY AND COUNTY OF SAN
      FRANCISCO,                                            Date Action Filed: September 12, 2018
22
                               Defendant.
23                                                          Case No. 4:18-cv-04597-HSG
      TAIRI DE BERNARDI, STEPHEN VAL
24    KIRWIN, et al.                                        Date Action Filed:  July 30, 2018
                      Plaintiffs,
25                                                          Cases Related: December 11, 2018
              vs.
26
      CITY AND COUNTY OF SAN
27    FRANCISCO,
                     Defendant.
28
      Stipulation Re Proposed Collective Notice Procedure        1                    n:\labor\li2019\190391\01341800.docx
      CASE NO. 18-cv-5580 JSC
 1           On September 12, 2018, Plaintiffs filed a civil complaint with this Court against Defendant.

 2   Plaintiffs allege that they have not been properly compensated by Defendant in violation of the Fair

 3   Labor Standards Act. On December 11, 2018, De Bernardi v. City and County of San Francisco Case

 4   No. 18-cv-04597-HSG was related to this collective action and both matters were assigned to the

 5   Honorable Haywood S. Gilliam Jr.

 6           IT IS STIPULATED BY THE PARTIES AS FOLLOWS:

 7           1) On February 7, 2019, the Court held a status conference and ordered the parties to meet and

 8   confer and file a stipulation about a proposed collective action notice procedure in this action.

 9   Pursuant to defense counsel’s request, the Court set the deadline to file this stipulation for February

10   28, 2019.

11           2) The parties have started this meet and confer process, but have not had an opportunity to

12   finalize the proposed stipulation and notice. Due to other pending matters, defense counsel seeks a

13   one-week extension to complete this process and file a proposed stipulation and notice. Plaintiffs’

14   counsel has agreed to this one-week extension.

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
      Stipulation Re Proposed Collective Notice Procedure      2                      n:\labor\li2019\190391\01341800.docx
      CASE NO. 18-cv-5580 JSC
 1           3) Based on the above, the parties ask this Court to extend the filing deadline for the proposed

 2   stipulation and notice from February 28, 2019 to March 7, 2019.

 3

 4   Dated: February 28, 2019                           DENNIS J. HERRERA
                                                        City Attorney
 5                                                      KATHARINE HOBIN PORTER
                                                        Chief Labor Attorney
 6                                                      BORIS REZNIKOV
                                                        JONATHAN C. ROLNICK
 7                                                      Deputy City Attorneys
 8                                                  By: /s/ Boris Reznikov
                                                       BORIS REZNIKOV
 9                                                     Attorneys for Defendant
10
                                                        CITY AND COUNTY OF SAN FRANCISCO
11

12   Dated: February 28, 2019                           MASTAGNI HOLSTEDT, APC

13
                                                    By: /s/ Ian B. Sangster
14                                                     DAVID E. MASTAGNI, ESQ.
                                                       ISAAC S. STEVENS, ESQ.
15                                                     IAN B. SANGSTER, ESQ.
16                                                      Attorneys for Plaintiffs
17
                                                        ABDULLAH WAZWAZ, JASON MOORE, KENNETH
18                                                      YEUNG, and, BRIAN KAM, on behalf of themselves
                                                        and all similarly situated individuals
19
20

21

22

23

24

25

26

27

28
      Stipulation Re Proposed Collective Notice Procedure          3                 n:\labor\li2019\190391\01341800.docx
      CASE NO. 18-cv-5580 JSC
 1                                                   [PROPOSED] ORDER

 2           It is hereby ordered that, pursuant to the parties’ stipulation, the deadline to file the proposed

 3   stipulation regarding the collective action notice procedure is extended from February 28, 2019 to

 4   March 7, 2019.

 5           IT IS SO ORDERED.

 6

 7           Dated: _________________
                      3/1/2019                                        ____________________________
                                                            HONORABLE HAYWOOD S. GILLIAM, JR.
 8                                                             United States District Judge
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Stipulation Re Proposed Collective Notice Procedure          4                    n:\labor\li2019\190391\01341800.docx
      CASE NO. 18-cv-5580 JSC
